PER CURIAM
Wife appeals from a judgment of dissolution ending the parties’ 25-year marriage. We modify the judgment to award her $350 per month as permanent spousal support.
The trial court awarded wife $350 per month for six months, apparently concluding that she would find adequate employment during that time and become economically self-sufficient. Spousal support must be based on the situation as it exists at the time of the hearing. Due to wife’s psychiatric problems, whether she can work and how much she can earn is speculative. Due to the disparity in earning capacities between husband and wife, and the length of the marriage, on de novo review we conclude that a permanent award of $350 per month is appropriate.
Judgment modified to award wife $350 per month as permanent spousal support, effective November 21, 1988; affirmed as modified. Costs to wife.